                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    § CASE NUMBER 6:18-CR-00034-RWS
v.                                                  §
                                                    §
                                                    §
FLORENCIO CAMPOS JR.,                               §
                                                    §

              FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                   BEFORE THE UNITED STATES MAGISTRATE JUDGE
                            PURSUANT TO RULE 11(c)(1)(C)

         Pursuant to 28 U.S.C. § 636(b), this matter has been referred by the District Court for

administration of the guilty plea and allocution under Rule 11 of the Federal Rules of Criminal

Procedure.

         On March 19, 2019, this cause came before the undersigned United States Magistrate Judge

for guilty plea and allocution of the Defendant on Count One of the Information. Count One

charges a violation of Title 21 U.S.C. § 846 - Conspiracy to Possess with Intent to Manufacture

and Distribute (Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana).                After

conducting said proceeding in the form and manner prescribed by Fed. R. Crim. P. 11, the Court

finds:

         a.       That the Defendant, after consultation with counsel of record, has knowingly and

voluntarily consented to the administration of the Guilty Plea and Allocution in this cause by a

United States Magistrate Judge subject to a final approval and imposition of sentence by the

District Court.

         b.       That the Defendant and the Government have entered into a plea agreement which

has been filed and disclosed in open court pursuant to Fed. R. Crim. P. 11(c)(2).
       c.      That the Defendant is fully competent and capable of entering an informed plea,

that the Defendant is aware of the nature of the charges and the consequences of the plea, and that

the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact

containing each of the essential elements of the offense.

       d.      Defendant has waived his right to object to the findings of the Magistrate Judge in

this matter so the Court will present this Report and Recommendation to Judge Robert W.

Schroeder III for adoption immediately upon issuance.

       IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement

and the Guilty Plea of the Defendant, and that FLORENCIO CAMPOS JR. should be adjudged

guilty of that offense, reserving to the District Judge the option of rejecting the Plea Agreement

pursuant to Rule 11(c)(5) if, after review of the presentence report, the agreed sentence is

determined not to be the appropriate disposition of the case.




     So ORDERED and SIGNED this 20th day of March, 2019.
